Mr. Justice Lawrence delivered the opinion of the Court: This was an application for judgment against certain lands for non-payment of school taxes. It was resisted by the appellants, and judgment having been rendered for the sale of the lands, the record has been brought to this court. It appears that the township was divided into two school-districts, by a line running north and south through the center, and there are three school-houses in the district where the lands in question are situated. The lands are more than three miles from one of the houses. The taxes were levied for the support of the three schools. This is a plain violation of the act of February 22, 1861, entitled an act to amend the school laws, page 181, of the session acts of that year. The sole object of that law seems to have been to prevent the imposition of such taxes as were levied in the present case. It directs expressly that no tax shall be levied, either for the erecting or repair of school-houses, or for the support of schools, on lands distant more than three miles from the location of the house or school. These lands are not liable for all the taxes levied upon them. The judgment must be reversed, and unless the taxes are so levied as to show to what portion these lands are legally liable, the application for judgment must be refused. A judgment cannot he rendered for taxes, a part of which are shown by the record to be illegal. The judgment is reversed, and the cause remanded. Judgment reversed.